                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    UNITED STATES OF AMERICA,                      No. 3:12-CR-00304

         v.                                        (Judge Brann)

    MARK KANDEL,

                Defendant.

                             MEMORANDUM OPINION

                                   MAY 7, 2021

        Currently pending before the Court is Mark Kandel’s motion for

compassionate release, pursuant to 18 U.S.C. § 3582(c)(1)(A).1 Kandel contends that

he merits compassionate release due to the COVID-19 pandemic and his particular

susceptibility to that virus.2 The Government opposes the motion on the grounds that

Kandel’s medical conditions do not constitute extraordinary or compelling reasons

to grant release, and the relevant 18 U.S.C. § 3553(a) factors militate against

granting release.3 The Government has also submitted a status report notifying the

Court that Kandel has now been fully vaccinated against COVID-19.4




1
     Doc. 41.
2
     Id.
3
     Doc. 44.
4
     Doc. 54.
I.      BACKGROUND

        In 2013, Kandel pled guilty, pursuant to a written plea agreement, to online

enticement of a minor, in violation of 18 U.S.C. § 2422(b).5 The guilty plea was

accepted, and a Presentence Report (PSR) was prepared. The PSR detailed the facts

leading up to Kandel’s indictment, and discussed that Kandel had asked minors to

provide pictures of themselves in underwear and requested nude photographs,

massages, and/or sexual activity in exchange for money and other favors.6 Although

Kandel had only one prior conviction and, thus, had a criminal history category I,

his offense level was 41, resulting in an advisory Sentencing Guidelines range of

324 to 405 months’ imprisonment.7 Kandel was ultimately sentenced to a term of

174 months’ imprisonment.8

        In his motion for compassionate release, Kandel asserts that he suffers from

several health issues, most notably asthma and sarcoidosis,9 both of which place him

at a higher risk of serious illness or death should he contract COVID-19.10 The

Government responds that Kandel’s health conditions do not render him more

susceptible to serious illness or death from COVID-19 and, accordingly,


5
     Docs. 20, 24.
6
     PSR at 5-10.
7
     PSR at 23-24, 30.
8
     Doc. 35.
9
     “Sarcoidosis is a disease characterized by the growth of tiny collections of inflammatory cells
     (granulomas) in any part of your body—most commonly the lungs and lymph nodes” and
     frequently        causes      lung       problems.       Mayo         Clinic,      Sarcoidosis,
     https://www.mayoclinic.org/diseases-conditions/sarcoidosis/symptoms-causes/syc-20350358
     (last visited Apr. 28, 2021).
10
     Doc. 41 at 3.
                                                  2
extraordinary and compelling reasons do not support compassionate release.11 In any

event, the Government contends that the relevant § 3553(a) sentencing factors and

the danger to that Kandel presents to the public weigh against granting this motion.12

         Kandel requested a hearing so that he could present evidence and testimony

to substantiate his claim that his medical conditions render him particularly

vulnerable to serious illness or death should he contract COVID-19.13 This Court

denied his motion, but permitted Kandel to file a supplemental memorandum

addressing his medical conditions—or any other factors that he would like the Court

to consider—on or before March 29, 2021.14 That deadline has lapsed, and Kandel

did not submit a supplemental memorandum. Accordingly, this matter is now ripe

for disposition and, for the following reasons, Kandel’s motion will be denied.

II.      DISCUSSION

         “[A]s a general matter, a court cannot modify a term of imprisonment after it

has been imposed without specific authorization.”15 Congress has provided courts

with the authority to modify sentences through its enactment of 18 U.S.C.

§ 3582(c)(1)(A). That statute permits courts to reduce an inmate’s sentence if the

inmate has exhausted his administrative remedies16 and if, as relevant here,



11
      Doc. 44 at 25-34.
12
      Id. at 34-39.
13
      Doc. 49.
14
      Doc. 53.
15
      McMillan v. United States, 257 F. App’x 477, 479 (3d Cir. 2007).
16
      There is no dispute that Kandel has exhausted his administrative remedies. Doc. 44 at 22-23.
                                                  3
“extraordinary and compelling reasons warrant such a reduction.”17 Courts should

also consider the relevant § 3553(a) sentencing factors18 and whether “the defendant

is . . . a danger to the safety of any other person or to the community, as provided in

18 U.S.C. § 3142(g).”19

        Congress has not defined the term “extraordinary and compelling.” The

Sentencing Guidelines define the term to include a terminal illness, or any non-

terminal illness “that substantially diminishes the ability of the defendant to provide

self-care within the environment of a correctional facility and from which he or she

is not expected to recover.”20 This definition is not, however, authoritative, as “[t]he

[Sentencing] Commission has not updated its policy statement to account for the

changes imposed by the First Step Act, and the policy statement is now clearly

outdated.”21 Thus, while “the Policy Statement provides useful guidance for district

courts in assessing a defendant’s eligibility for compassionate release, . . . it does not

constrain a court’s independent assessment of whether ‘extraordinary and

compelling reasons’ warrant a sentence reduction under § 3852(c)(1)(A).”22 “The

burden rests with the defendant to show that a reduction in sentence is proper.”23


17
     18 U.S.C. § 3582(c)(1)(A)(i).
18
     Id.
19
     U.S. Sentencing Guidelines Manual § 1B1.13(2).
20
     Id. § 1B1.13, cmt. n.1(A).
21
     United States v. Rodriguez, 451 F. Supp. 3d 392, 397 (E.D. Pa. 2020).
22
     United States v. Guzman, No. 3:16-CR-85, 2020 WL 4515476, at *3 (M.D. Pa. Aug. 5, 2020)
     (brackets and internal quotation marks omitted).
23
     United States v. Rengifo, No. CV 1:13-CR-00131, 2020 WL 4206146, at *2 (M.D. Pa. July 22,
     2020).
                                               4
        As an initial matter, the Court notes that the existence of COVID-19 cannot

alone justify compassionate release. As the United States Court of Appeals for the

Third Circuit has explained:

        We do not mean to minimize the risks that COVID-19 poses in the
        federal prison system, . . . But the mere existence of COVID-19 in
        society and the possibility that it may spread to a particular prison alone
        cannot independently justify compassionate release, especially
        considering BOP’s statutory role, and its extensive and professional
        efforts to curtail the virus’s spread.24

Thus, to demonstrate extraordinary and compelling reasons for compassionate

release, movants must show that they are particularly susceptible to serious illness

or death should they contract COVID-19, usually as a result of one or more

underlying comorbidities.

        The Court concludes that Kandel has not sustained his burden of establishing

that extraordinary and compelling reasons weigh in favor of granting compassionate

release, despite the existence of underlying medical conditions that may increase his

vulnerability to COVID-19. In particular, Kandel’s medical records confirm that he

suffers from sarcoidosis and asthma, for which he has been prescribed an Albuterol

emergency inhaler.25 At least one study has demonstrated that individuals with

sarcoidosis may be at greater risk for severe illness from COVID-19,26 while the


24
     United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020).
25
     Doc. 46-5 at 22, 24.
26
     Marisa Wexler, Patients with Impaired Lung Functions May Have Higher Risk of Severe
     COVID-19, SARCOIDOSIS NEWS (Sept. 17, 2020),
     https://sarcoidosisnews.com/2020/09/17/sarcoidosis-patients-with-lung-function-impairment-
     may-have-higher-risk-of-severe-covid-19.
                                                 5
Centers for Disease Control and Prevention (CDC) lists moderate to severe asthma

as a condition that increases an individual’s risk of serious complications from

COVID-19.27 The existence of these conditions would ordinarily lead the Court to

conclude that Kandel is at an increased risk of serious illness or death from COVID-

19 and, therefore, that extraordinary and compelling reasons permit the Court to

grant compassionate release.

        Nevertheless, the Court concludes that Kandel’s recent vaccination mitigates

his risk from COVID-19 to such an extent that COVID-19, in combination with

Kandel’s underlying conditions, no longer presents an extraordinary and compelling

reason to grant compassionate release. Kandel received his second dose of the

Pfizer-BioNTech (Pfizer) COVID-19 vaccine on April 13, 2021 and is therefore now

fully vaccinated against COVID-19.28 Although vaccines are not one hundred

percent effective, the CDC states that “[c]urrently authorized vaccines in the United

States are highly effective at protecting vaccinated people against symptomatic and




27
     See Centers for Disease Control and Prevention, Coronavirus Disease 2019, People at
     Increased Risk, People with Asthma, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
     precautions/asthma.html (last visited Apr. 28, 2021). Although there is no indication that
     Kandel suffers from moderate to severe asthma, the Court assumes for the purposes of this
     motion that Kandel does suffer from at least moderate asthma. See United States v. Snyder,
     No. 4:19-CR-00200, 2020 WL 5993772, at *2 (M.D. Pa. Oct. 9, 2020) (listing factors
     indicative of moderate asthma).
28
     Doc. 56 at 1.
                                                 6
severe COVID-19.”29 Vaccines are particularly effective at preventing “severe

illness and death.”30

        The Pfizer vaccine, which Kandel has received, has a 95% efficacy rate,31 and

was found with high certainty to prevent symptomatic COVID-19.32 Although there

was limited data on hospitalizations and deaths at the time of the Pfizer clinical trial,

the CDC noted that “a vaccine that effectively prevents symptomatic infection is

expected to also prevent hospitalizations and deaths.”33 In that vein, during Pfizer’s

clinical trial, among the 36,523 participants who had no evidence of existing or prior

SARS-CoV-2 infection, only 8 individuals who received the vaccine tested positive

for COVID-19, only one developed severe symptoms, and none died from COVID-




29
     Centers for Disease Control and Prevention, Coronavirus Disease 2019, Vaccines, Interim
     Public       Health      Recommendation        for       Fully      Vaccinated      People,
     https://www.cdc.gov/coronavirus/2019-ncov/vaccines/fully-vaccinated-guidance.html
     (updated Apr. 27, 2021).
30
     Centers for Disease Control and Prevention, Coronavirus Disease 2019, Vaccines, When
     You’ve Been Fully Vaccinated, https://www.cdc.gov/coronavirus/2019-ncov/vaccines/fully-
     vaccinated.html (updated Apr. 27, 2021).
31
     Centers for Disease Control and Prevention, Coronavirus Disease 2019, Types of Vaccines
     Available,     Pfizer-BioNTech      COVID-19       Vaccine     Overview      and     Safety,
     https://www.cdc.gov/coronavirus/2019-ncov/vaccines/different-vaccines/Pfizer-
     BioNTech.html (updated Apr. 16, 2021).
32
     Centers for Disease Control and Prevention, Morbidity and Mortality Weekly Report (MMWR),
     The Advisory Committee on Immunization Practices’ Interim Recommendation for Use of
     Pfizer-BioNTech       COVID-19       Vaccine—United        States,     December       2020,
     https://www.cdc.gov/mmwr/volumes/69/wr/mm6950e2.htm?s_cid=mm6950e2_w                   (last
     visited Apr. 28, 2021).
33
     Id.
                                                 7
19.34 While new variants of COVID-19 have since emerged, recent studies suggest

that the Pfizer vaccine remains effective against these new COVID-19 variants.35

        Although Kandel’s vaccination does not establish that he is one hundred

percent protected from COVID-19, that vaccination does provide significant

protection from serious illness or death. To that end, the CDC currently recommends

that fully vaccinated individuals may visit indoors with other fully vaccinated

individuals—or non-vaccinated individuals who are at low risk from COVID-19—

without taking precautions such as wearing masks or social distancing.36 The sum of

the available data demonstrates to the Court that, as a result of his vaccination,

Kandel now has significant protection against serious illness or death should he

contract COVID-19 and, accordingly, the Court concludes that Kandel has not

demonstrated that his underlying conditions—in combination with the possibility of

a COVID-19 infection—provide extraordinary and compelling reasons to grant his

motion for compassionate release.37




34
     Fernando P. Polack, et al., Efficacy and Safety of the BNT162b2 mRNA Covid-19 Vaccine, THE
     NEW       ENGLAND           JOURNAL        OF        MEDICINE     (Dec.     10,     2020),
     https://www.nejm.org/doi/full/10.1056/NEJMoa2034577.
35
     Mark Terry, Pfizer-BioNTech, Moderna Vaccines Effective Against Variants and More
     COVID-19 News, BIOSPACE (Apr. 23, 2021), https://www.biospace.com/article/pfizer-
     biontech-and-moderna-vaccines-effective-against-variants-and-more-covid-19-news.
36
     Centers for Disease Control and Prevention, Coronavirus Disease 2019, Vaccines, After
     You’re Fully Vaccinated, https://www.cdc.gov/coronavirus/2019-ncov/vaccines/fully-
     vaccinated.html (updated Apr. 27, 2021).
37
     See United States v. Singh, No. 4:15-CR-00028-11, 2021 WL 928740, at *3 & n.36 (M.D. Pa.
     Mar. 11, 2021) (reaching same conclusion and collecting cases).
                                                   8
       Consequently, Kandel’s motion will be denied. Kandel may file an additional

motion for compassionate release should future evidence demonstrate that the Pfizer

vaccine is less effective at preventing serious illness or death from COVID-19 than

is currently understood, such that Kandel is at a substantial risk of serious illness or

death from a COVID-19 infection.

III.   CONCLUSION

       For the foregoing reasons, Kandel’s motion for compassionate release will be

denied.

       An appropriate Order follows.



                                               BY THE COURT:


                                               s/ Matthew W. Brann
                                               Matthew W. Brann
                                               United States District Judge




                                           9
